46 So. 2d 20 (1950)
UPTON
v.
HUTCHISON.
Supreme Court of Florida, Division A.
May 5, 1950.
J.M. & H.P. Sapp, Panama City, for appellant.
Thomas Sale, Panama City, for appellee.
*21 ROBERTS, Justice.
The judgment here appealed from was entered by the court below in a civil action for assault and battery brought by plaintiff-appellee against defendant-appellant, wherein the jury found for the plaintiff and awarded damages in the amount of $2,500.00.
It is well settled that the verdict of a jury will not be disturbed by this court on appeal where there is ample substantial evidence to support such verdict. Nor will this court substitute its judgment for that of the jury as to the amount of damages to which the plaintiff is entitled, unless the amount found is so excessive as to indicate that the jury was influenced by passion, prejudice, corruption, or other improper motive. Loftin v. Dagley, 152 Fla. 831, 13 So. 2d 311; Florida Motor Lines Corp. v. Shontz, 159 Fla. 518, 32 So. 2d 248.
No error having been made to appear, the judgment of the lower court should be and it is hereby
Affirmed.
ADAMS, C.J., and TERRELL and THOMAS, JJ., concur.